DETAILED ACTION
This action is in response to the original filing on 05/24/2021.  Claims 1-20 are pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 16 objected to because of the following informalities:  
Claim 6 [line 2] recites ‘a user'; however, it should recite - - the user - -.
Claim 6 [line 4] recites ‘the size and shape'; however, it should recite - - the size and the shape - -.
Claim 16 [line 2] recites ‘a user'; however, it should recite - - the user - -.
Claim 16 [line 4] recites ‘the size and shape'; however, it should recite - - a size and a shape - -.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “locating device” and “processing unit” in claims 1-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. US 9,803,994 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because 
17329066 (Instant Application)
US 9,803,994 B1
1. A system for managing waste services by a service vehicle, comprising:
1. A system for managing waste services by a service vehicle, comprising: 
a locating device configured to generate a location signal indicative of a location of the service vehicle;
a locating device configured to generate a location signal indicative of a location of the service vehicle; 
a sensor configured to generate a service signal indicative of a waste service being performed by the service vehicle; an input device; and
a sensor configured to generate a service signal indicative of a waste service being performed by the service vehicle; an input device; and
a processing unit in communication with the locating device, the sensor, and the input device, the processing unit being configured to:
a processing unit in communication with the locating device, the sensor, and the input device, the processing unit being configured to: 
make a determination that the service vehicle has made a plurality of service stops based on the location and service signals; automatically generate at least one service route including the plurality of service stops; 
make a determination that the service vehicle has made a plurality of service stops based on the location and service signals; automatically generate at least one service route including the plurality of service stops; 
and display the at least one service route and the plurality of service stops on a map in at least one graphical user interface on the input device.
display the at least one service route and the plurality of service stops on a map in at least one graphical user interface on the input device, 
2. The system of claim 1, wherein the at least one service route is shown as a geometric shape encompassing, touching, or passing through electronic representations of the plurality of service stops.
wherein the at least one service route is shown as a geometric shape encompassing, touching, or passing through electronic representations of the plurality of service stops, 

2. The system of claim 1, wherein the geometric shape is one of a circle, a polygon, and a line.
4. The system of claim 2, wherein the geometric shape has at least one of a size and a shape corresponding with a type of the service vehicle.
1. the geometric shape has at least one of a size and a shape corresponding with a type of the service vehicle; 
5. The system of claim 4, wherein the processing unit is further configured to:
receive drag & drop input from a user in association with the geometric shape; and
responsively organize the plurality of service stops into a custom route.
1. receive drag & drop input from a user in association with the geometric shape; responsively organize the plurality of service stops into a custom route; 
6. The system of claim 5, wherein the processing unit is further configured to:
receive a selection from a user regarding a desired type of service vehicle to complete the custom route; and selectively adjust at least one of the size and shape of the geometric shape based on the selection.
1. receive a selection from the user regarding a desired type of service vehicle to complete the custom route; and selectively adjust at least one of the size and the shape of the geometric shape based on the selection.
7. The system of claim 6, wherein the processing unit is further configured to:
receive an identity assignment of a particular service vehicle to complete the custom route; and selectively communicate information regarding the custom route to the input device of the particular service vehicle based on the identity assignment.
3. The system of claim 1, wherein the processing unit is further configured to: receive an identity assignment of a particular service vehicle to complete the custom route; and selectively communicate information regarding the custom route to the input device of the particular service vehicle based on the identity assignment.
8. The system of claim 7, wherein the processing unit is further configured to cause the information to be displayed within the at least one graphical user interface.
4. The system of claim 3, wherein the processing unit is further configured to cause the information to be displayed within the at least one graphical user interface.
9. The system of claim 1, wherein:
the service vehicle is one of a plurality of service vehicles, each separately equipped with the locating device and the sensor; and
the at least one service route includes a plurality of service routes, each associated with a different one of the plurality of service vehicles.
5. The system of claim 1, wherein: the service vehicle is one of a plurality of service vehicles, each separately equipped with the locating device and the sensor; and the at least one service route includes a plurality of service routes, each associated with a different one of the plurality of service vehicles.
10. The system of claim 9, wherein the processing unit is configured to display the 


7. A method for managing waste services by a service vehicle, the method comprising: 
generating a location signal indicative of a location of the service vehicle;
generating a location signal indicative of a location of the service vehicle; 
generating a service signal indicative of a waste service being performed by the service vehicle;
generating a service signal indicative of a waste service being performed by the service vehicle; 
making a determination that the service vehicle has made a plurality of service stops based on the location and service signals;
making a determination that the service vehicle has made a plurality of service stops based on the location and service signals; 
automatically generating at least one service route including the plurality of service stops; 
automatically generating at least one service route including the plurality of service stops; 
and displaying the at least one service route and the plurality of service stops on a map in at least one graphical user interface.
displaying the at least one service route and the plurality of service stops on a map in at least one graphical user interface, 
12. The method of claim 11, wherein displaying the at least one service route includes displaying the at least one service route as a geometric shape encompassing, touching, or passing through electronic representations of the plurality of service stops.
7. wherein displaying the at least one service route includes displaying the at least one service route as a geometric shape encompassing, touching, or passing through electronic representations of the plurality of service stops; 
13. The method of claim 12, wherein displaying the at least one service route as the geometric shape includes displaying the at least one service route as one of a circle, a polygon, and a line.
8. The method of claim 7, wherein displaying the at least one service route as the geometric shape includes displaying the at least one service route as one of a circle, a polygon, and a line.
14. The method of claim 12, wherein displaying the at least one service route as the geometric shape includes displaying the at least one service route to have one of a size and a shape corresponding with a type of the service vehicle.
9. The method of claim 7, wherein displaying the at least one service route as the geometric shape includes displaying the at least one service route to have one of a size and a shape corresponding with a type of the service vehicle.
15. The method of claim 12, further including: receiving drag & drop input from a user in association with the geometric shape; and responsively organizing the plurality of service stops into a custom route.
7. receiving drag & drop input from a user in association with the geometric shape; responsively organizing the plurality of service stops into a custom route;
16. The method of claim 15, further including: receiving a selection from a user regarding a desired type of service vehicle to 


receiving an identity assignment of a particular service vehicle to complete the custom route; and selectively communicating information regarding the custom route to the particular service vehicle based on the identity assignment.
10. The method of claim 7, further including: receiving an identity assignment of a particular service vehicle to complete the custom route; and selectively communicating information regarding the custom route to the particular service vehicle based on the identity assignment.
18. The method of claim 11, wherein:
the service vehicle is one of a plurality of service vehicles; and the method further includes automatically generating a plurality of service routes, each associated with a different one of the plurality of service vehicles.
11. The method of claim 7, wherein: the service vehicle is one of a plurality of service vehicles; and the method further includes automatically generating a plurality of service routes, each associated with a different one of the plurality of service vehicles.
19. The method of claim 18, wherein displaying the at least one service route and the plurality of service stops on the map includes displaying the plurality of service routes and the plurality of stops on the map.
12. The method of claim 11, wherein displaying the at least one service route and the plurality of service stops on the map includes displaying the plurality of service routes and the plurality of stops on the map.
20. A non-transitory computer readable medium containing computer-executable programming instructions for performing a method for managing waste services by a plurality of service vehicles, the method comprising:
 13. A non-transitory computer readable medium containing computer-executable programming instructions for performing a method for managing waste services by a plurality of service vehicles, the method comprising: 
generating location signals indicative of locations of the plurality of service vehicles;
generating service signals indicative of waste services being performed by the plurality of service vehicles;
generating location signals indicative of locations of the plurality of service vehicles; generating service signals indicative of waste services being performed by the plurality of service vehicles; 
making determinations that the plurality of service vehicles have made a plurality of service stops based on the location and service signals;
making determinations that the plurality of service vehicles have made a plurality of service stops based on the location and service signals; 
automatically generating a plurality of service routes including the plurality of service stops;
automatically generating a plurality of service routes including the plurality of service stops; 
displaying the plurality of service routes as geometric shapes encompassing, touching, or passing through electronic representations of 


responsively organizing the plurality of service stops into at least one custom route.
receiving drag & drop input from a user in association with the geometric shapes; and responsively organizing the plurality of service stops into at least one custom route; 


Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 11,015,949 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
17329066 (Instant Application)
US 11,015,949 B1
1. A system for managing waste services by a service vehicle, comprising:
1. A system for managing waste services by a service vehicle, comprising: 
a locating device configured to generate a location signal indicative of a location of the service vehicle;
a locating device comprising an electronic receiver that communicates with at least one of: (i) satellites; (ii) local radio; and (iii) a laser transmitting system to determine a relative geographical location of the electronic receiver, the locating device configured to generate a location signal indicative of a location of the service vehicle; 
a sensor configured to generate a service signal indicative of a waste service being performed by the service vehicle; an input device; and
a sensor configured to generate a service signal indicative of a waste service being performed by the service vehicle; an input device; 
a processing unit in communication with the locating device, the sensor, and the input device, the processing unit being configured to:
and a controller comprising a central processing unit in communication with the locating device, the sensor, and the input device, the central processing unit being configured to execute programming instructions that enable the controller to: 
make a determination that the service vehicle has made a plurality of service stops based on the location and service signals; 
make a determination that the service vehicle has made a plurality of service stops based on the location signal and service signal; 
automatically generate at least one service route including the plurality of service stops;
dynamically adjust a geographic region that contains the plurality of service stops based 

display a particular service route as a geometric shape encompassing, touching, or passing through electronic representations of the plurality of service stops; 
2. The system of claim 1, wherein the at least one service route is shown as a geometric shape encompassing, touching, or passing through electronic representations of the plurality of service stops.
1. display a particular service route as a geometric shape encompassing, touching, or passing through electronic representations of the plurality of service stops; 
3. The system of claim 2, wherein the geometric shape is one of a circle, a polygon, and a line.
2. The system of claim 1, wherein the geometric shape is one of a circle, a polygon, and a line.
4. The system of claim 2, wherein the geometric shape has at least one of a size and a shape corresponding with a type of the service vehicle.
3. The system of claim 1, wherein the geometric shape has at least one of a size and a shape corresponding with a type of the service vehicle. 
5. The system of claim 4, wherein the processing unit is further configured to:
receive drag & drop input from a user in association with the geometric shape; and
responsively organize the plurality of service stops into a custom route.
Claim 1. receive drag & drop input from a user in association with the geometric shape; responsively organize the plurality of service stops into a custom route; receive a selection from a user regarding a desired type of service vehicle to complete the custom route; selectively adjust at least one of a size and shape of the geometric shape based on the selection; and automatically assign the custom route within the geographic region that contains the plurality of service stops, the custom route being assigned to the service vehicle and being assigned based on location data associated with the service vehicle, a type of a service vehicle, and one or more types of vehicle operations required at the plurality of service stops.
6. The system of claim 5, wherein the processing unit is further configured to:
receive a selection from a user regarding a desired type of service vehicle to complete the custom route; and selectively adjust at least one of the size and shape of the geometric shape based on the selection.
Claim 1. receive a selection from a user regarding a desired type of service vehicle to complete the custom route; selectively adjust at least one of a size and shape of the geometric shape based on the selection;

receive an identity assignment of a particular service vehicle to complete the custom route; and selectively communicate information regarding the custom route to the input device of the particular service vehicle based on the identity assignment.
4. The system of claim 1, wherein the controller is further configured to: receive an identity assignment of a particular service vehicle to complete the custom route; and selectively communicate information regarding the custom route to the input device of the particular service vehicle based on the identity assignment.
8. The system of claim 7, wherein the processing unit is further configured to cause the information to be displayed within the at least one graphical user interface.
5. The system of claim 4, wherein the controller is further configured to cause information to be displayed within at least one graphical user interface of the input device.
9. The system of claim 1, wherein:
the service vehicle is one of a plurality of service vehicles, each separately equipped with the locating device and the sensor; and
the at least one service route includes a plurality of service routes, each associated with a different one of the plurality of service vehicles.
6. The system of claim 1, wherein: the service vehicle is one of a plurality of service vehicles, each separately equipped with the locating device and the sensor; and the custom route includes a plurality of custom routes, each associated with a different one of the plurality of service vehicles.
10. The system of claim 9, wherein the processing unit is configured to display the plurality of service routes and the plurality of stops on the map.
7. The system of claim 6, wherein the controller is configured to display the plurality of custom routes and the plurality of service stops on a map.
11. A method for managing waste services by a service vehicle, the method comprising:
8. A method for managing waste services by a service vehicle, the method comprising: 
generating a location signal indicative of a location of the service vehicle;
making a determination that the service vehicle has made a plurality of service stops based on a location signal indicative of a location of the service vehicle; 
generating a service signal indicative of a waste service being performed by the service vehicle;
and a service signal indicative of a waste service being performed by the service vehicle
making a determination that the service vehicle has made a plurality of service stops based on the location and service signals;
making a determination that the service vehicle has made a plurality of service stops based on a location signal indicative of a location of the service vehicle; 
automatically generating at least one service route including the plurality of service stops; 
dynamically adjusting a geographic region that contains the plurality of service stops based on detected service vehicle locations with respect to one or more added or dropped service stops; 

displaying a particular service route as a geometric shape encompassing, touching, or passing through electronic representations of the plurality of service stops; 
12. The method of claim 11, wherein displaying the at least one service route includes displaying the at least one service route as a geometric shape encompassing, touching, or passing through electronic representations of the plurality of service stops.
8. displaying a particular service route as a geometric shape encompassing, touching, or passing through electronic representations of the plurality of service stops; 
13. The method of claim 12, wherein displaying the at least one service route as the geometric shape includes displaying the at least one service route as one of a circle, a polygon, and a line.
9. The method of claim 8, wherein displaying the particular service route as the geometric shape includes displaying the particular service route as one of a circle, a polygon, and a line.
14. The method of claim 12, wherein displaying the at least one service route as the geometric shape includes displaying the at least one service route to have one of a size and a shape corresponding with a type of the service vehicle.
10. The method of claim 8, wherein displaying the particular service route as the geometric shape includes displaying the particular service route to have one of a size and a shape corresponding with a type of the service vehicle.
15. The method of claim 12, further including: receiving drag & drop input from a user in association with the geometric shape; and responsively organizing the plurality of service stops into a custom route.
8. receiving drag & drop input from a user in association with the geometric shape; responsively organizing the plurality of service stops into a custom route; receiving a selection from a user regarding a desired type of service vehicle to complete the custom route; selectively adjusting at least one of a size and shape of the geometric shape based on the selection;
16. The method of claim 15, further including: receiving a selection from a user regarding a desired type of service vehicle to complete the custom route; and selectively adjusting at least one of the size and shape of the geometric shape based on the selection.
8. receiving a selection from a user regarding a desired type of service vehicle to complete the custom route; selectively adjusting at least one of a size and shape of the geometric shape based on the selection;
17. The method of claim 16, further including:
receiving an identity assignment of a particular service vehicle to complete the custom route; and selectively communicating information regarding the custom route to 


the service vehicle is one of a plurality of service vehicles; and the method further includes automatically generating a plurality of service routes, each associated with a different one of the plurality of service vehicles.
12. The method of claim 8, wherein: the service vehicle is one of a plurality of service vehicles; and the method further includes automatically generating a plurality of custom routes, each associated with a different one of the plurality of service vehicles.
19. The method of claim 18, wherein displaying the at least one service route and the plurality of service stops on the map includes displaying the plurality of service routes and the plurality of stops on the map.
13. The method of claim 12, wherein displaying the particular service route and the plurality of service stops on a map includes displaying the plurality of custom routes and the plurality of stops on the map.
20. A non-transitory computer readable medium containing computer-executable programming instructions for performing a method for managing waste services by a plurality of service vehicles, the method comprising:
14. A non-transitory computer readable medium containing computer-executable programming instructions for performing a method for managing waste services by a plurality of service vehicles, the method comprising: 
generating location signals indicative of locations of the plurality of service vehicles;
generating service signals indicative of waste services being performed by the plurality of service vehicles;
making determinations that the plurality of service vehicles have made a plurality of service stops based on a plurality of location signals indicative of locations of the plurality of service vehicles and a plurality of service signals indicative of waste services being performed by the plurality of service vehicles; 
making determinations that the plurality of service vehicles have made a plurality of service stops based on the location and service signals;
making determinations that the plurality of service vehicles have made a plurality of service stops based on a plurality of location signals indicative of locations of the plurality of service vehicles and a plurality of service signals indicative of waste services being performed by the plurality of service vehicles;
automatically generating a plurality of service routes including the plurality of service stops;
dynamically adjusting a geographic region that contains the plurality of service stops based on detected service vehicle locations with respect to one or more added or dropped service stops; 
displaying the plurality of service routes as geometric shapes encompassing, touching, or 


responsively organizing the plurality of service stops into at least one custom route.
receiving drag & drop input from a user in association with the geometric shape; responsively organizing the plurality of service stops into a custom route; receiving a selection from a user regarding a desired type of service vehicle to complete the custom route; selectively adjusting at least one of a size and shape of the geometric shape based on the selection; 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 9, 10-13, 15, 18, and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 2013/0184035 A1, published 07/18/2013), hereinafter Roberts, in view of Shigekusa et al. (US 5,489,898 A, published 02/06/1996), hereinafter Shigekusa.

Regarding claim 1, Roberts teaches the claim comprising:
A system for managing services by a service vehicle, comprising (Roberts Figs. 1, 2; [0023], the vehicle dispatching enterprise may comprise a city dispatch operation in which drivers perform pickups for customers within a defined geographical region; [0026], as illustrated in FIG. 1, a plurality of vehicles 15 communicate with a dispatch computer 18 over one or more wireless networks 16):
a locating device configured to generate a location signal indicative of a location of the service vehicle (Roberts Figs. 5a-5d; [0040], a dispatcher may view a detailed driver status screen 150 particular to a selected driver; a map 153 showing the driver's current location 155; [0025], the GPS module 22 provides location information of the vehicle);
a sensor configured to generate a service signal indicative of a service being performed by the service vehicle (Roberts Figs. 5a-5d; [0025], the GPS module 22 provides location information of the vehicle (and the items and packages); [0031], the gps module may indicate that a vehicle is at a customer location (service signal indicative of a service being performed by the service vehicle); [0042], a plurality of sensor signals of the driver are available to the dispatcher, including arrival and departure times and actual start and stop times);
an input device (Roberts Figs. 1, 2; [0026], a graphical display 12 and user input devices 27 (e.g., a keyboard, mouse, etc.) may be coupled to the dispatch computer 18 so that a ; 
and a processing unit in communication with the locating device, the sensor, and the input device, the processing unit being configured to (Roberts Figs. 1, 2; [0026], the dispatch computer 18 comprises a processor 30 and memory 32 comprising a set of executable instructions, comprising a driver visibility module capable 31 capable of performing functionality of the embodiments described herein; a plurality of vehicles 15 communicate with a dispatch computer 18 over one or more wireless networks 16): 
make a determination that the service vehicle has made a plurality of service stops (Roberts Figs. 5a-5d; [0156], the MDT may send a first message to the dispatch computer 18 that the assignment has been completed, which results in task assignment status being updated; the task status icon 130 associated with the particular assignment may be updated to reflect that the assignment has been completed (e.g., the task status icon 130 may be changed from a "D" to a checkmark); a plurality of task status icons (which may indicate tasks completed) are displayed); 
automatically generate at least one service route including the plurality of service stops; and display the at least one service route and the plurality of service stops on a map in at least one graphical user interface on the input device (Roberts Figs. 5a-5d; [0040], a dispatcher may view a detailed driver status screen 150 particular to a selected driver; the dispatcher may click on the driver's name in a driver list 152 and a detailed itinerary in the form of a driver assignment list 120 may be displayed along with a map 153 showing the driver's current location 155, planned route 156, and all stops 158, among other information; a map 153 showing the driver's current location 155, planned route 156, and all stops 158 (driver assignment list 120 is also a map of the route displayed in the GUI); other information may also be displayed, such as previous stop information, planned stop information (i.e., stops in which a driver is scheduled), unplanned stop information (i.e., stops that a driver made that were not ; 
	However, Roberts fails to expressly disclose a system for managing waste services by a service vehicle, comprising a sensor configured to generate a service signal indicative of a waste service being performed by the service vehicle and the processing unit configured to make a determination that the service vehicle has made a plurality of service stops based on the location and service signals.  In the same field of endeavor, Shigekusa teaches:
A system for managing waste services by a service vehicle, comprising (Shigekusa Figs. 1-7; col. 2 [line 38], FIG. 1 roughly illustrates a garbage truck 10, to which is applied a task completion confirmation system for vehicles of the present invention, at one of a predetermined garbage pickup area 20; this system comprises a data processing device located near the driver's seat of the garbage truck 10, a communication device 40 mounted onto a side of the vehicle 10, and a response device 50 incorporated in a display panel 21 which indicates the garbage pickup area 20):
a sensor configured to generate a service signal indicative of a waste service being performed by the service vehicle (Shigekusa Figs. 1-7; col. 2 [line 49] - col. 3 [line 9], storage circuit 33 is such that it stores data which indicates that a predetermined garbage pickup area has been reached, garbage disposal at a predetermined garbage pickup area has been completed, and the like, while the garbage truck 10 is going from place to place; col. 5 [line 12], when the receiving antenna 45 of the communication device 40 receives the signals transmitted from the response device 50, the received signals are supplied to the detection amplifying circuit ;
the processing unit configured to: make a determination that the service vehicle has made a plurality of service stops based on the location and service signals (Shigekusa Figs. 1-7; col. 5 [line 12], in FIG. 7, the display of the garbage collecting point B13 of the display circuit 35 is changed, such that it is displayed in the same way as B11 and B12 where garbage has already been collected and all the garbage collectors are capable of recognizing with certainty that garbage collecting has been completed at the garbage pickup area 20 (based on detected location and service signal); col. 3 [line 63] - col. 4 [line 20], Fig. 7 displays garbage completed collecting points B11 and B12, and the next garbage collecting point B13, and the garbage collecting points B14 through Bm to which the truck has not yet gone to (see FIG. 7))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated a system for managing waste services by a service vehicle, comprising a sensor configured to generate a service signal indicative of a waste service being performed by the service vehicle and the processing unit configured to make a determination that the service vehicle has made a plurality of service stops based on the location and service signals as suggested in Shigekusa into Roberts.  Doing so would be desirable because the system relates to a task completion confirmation system for various vehicles such as shuttle buses, garbage trucks, and mail trucks which go from place to place to predetermined places to perform predetermined tasks, which system is excellent in confirming 

Regarding claim 11, Roberts teaches the claim comprising:
A method for managing services by a service vehicle, the method comprising (Roberts Figs. 1, 1a, 2; [0023], the vehicle dispatching enterprise may comprise a city dispatch operation in which drivers perform pickups for customers within a defined geographical region; [0026], as illustrated in FIG. 1, a plurality of vehicles 15 communicate with a dispatch computer 18 over one or more wireless networks 16; [0176], systems, methods, models, and algorithms described herein):
generating a location signal indicative of a location of the service vehicle (Roberts Figs. 5a-5d; [0040], a dispatcher may view a detailed driver status screen 150 particular to a selected driver; a map 153 showing the driver's current location 155; [0025], the GPS module 22 provides location information of the vehicle);
generating a service signal indicative of a service being performed by the service vehicle (Roberts Figs. 5a-5d; [0025], the GPS module 22 provides location information of the vehicle (and the items and packages); [0031], the gps module may indicate that a vehicle is at a customer location (service signal indicative of a service being performed by the service vehicle); ;
making a determination that the service vehicle has made a plurality of service stops (Roberts Figs. 5a-5d; [0156], the MDT may send a first message to the dispatch computer 18 that the assignment has been completed, which results in task assignment status being updated; the task status icon 130 associated with the particular assignment may be updated to reflect that the assignment has been completed (e.g., the task status icon 130 may be changed from a "D" to a checkmark; a plurality of task status icons (which may indicate tasks completed) are displayed); 
automatically generating at least one service route including the plurality of service stops; and displaying the at least one service route and the plurality of service stops on a map in at least one graphical user interface (Roberts Figs. 5a-5d; [0040], a map 153 showing the driver's current location 155, planned route 156, and all stops 158 (driver assignment list 120 is also a map of the route displayed in the GUI); other information may also be displayed, such as previous stop information, planned stop information (i.e., stops in which a driver is scheduled), unplanned stop information (i.e., stops that a driver made that were not scheduled or dispatched), actual route information (i.e., the order in which a driver actually completed his or her stops), planned route information (i.e., the order of planned stops)); 
	However, Roberts fails to expressly disclose a method for managing waste services by a service vehicle, the method comprising generating a service signal indicative of a waste service being performed by the service vehicle and making a determination that the service vehicle has made a plurality of service stops based on the location and service signals.  In the same field of endeavor, Shigekusa teaches:
A method for managing waste services by a service vehicle, the method comprising (Shigekusa Figs. 1-7; col. 2 [line 38], FIG. 1 roughly illustrates a garbage truck 10, to which is applied a task completion confirmation system for vehicles of the present invention, at one of a :
generating a service signal indicative of a waste service being performed by the service vehicle (Shigekusa Figs. 1-7; col. 2 [line 49] - col. 3 [line 9]; storage circuit 33 is such that it stores data which indicates that a predetermined garbage pickup area has been reached, garbage disposal at a predetermined garbage pickup area has been completed, and the like, while the garbage truck 10 is going from place to place; col. 5 [line 12], when the receiving antenna 45 of the communication device 40 receives the signals transmitted from the response device 50, the received signals are supplied to the detection amplifying circuit 46 which detects and amplifies the transmitted signals to supply them to the microcomputer 32 (signal indicating arrival to pickup garbage, which is indicative of a waste service being performed by the service vehicle at a detected location); in Step 108, there is input data indicating garbage collecting point B13 represented by the signals from the detection amplifying circuit 46; col. 5 [line 34], after having completed the task, the garbage collector operates a completion switch in the operating circuit 34, which outputs completion signals to the microcomputer 32 (sensor signals indicating arrival at a pickup location, which is indicative of a waste service being performed by the service vehicle, and completion of the pickup));
making a determination that the service vehicle has made a plurality of service stops based on the location and service signals (Shigekusa Figs. 1-7; col. 5 [line 12], in FIG. 7, the display of the garbage collecting point B13 of the display circuit 35 is changed, such that it is displayed in the same way as B11 and B12 where garbage has already been collected and all the garbage collectors are capable of recognizing with certainty that garbage collecting has been completed at the garbage pickup area 20 (based on detected location and service signal); col. 3 [line 63] - col. 4 [line 20], Fig. 7 displays garbage completed collecting points B11 and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated a method for managing waste services by a service vehicle, the method comprising generating a service signal indicative of a waste service being performed by the service vehicle and making a determination that the service vehicle has made a plurality of service stops based on the location and service signals as suggested in Shigekusa into Roberts.  Doing so would be desirable because the system relates to a task completion confirmation system for various vehicles such as shuttle buses, garbage trucks, and mail trucks which go from place to place to predetermined places to perform predetermined tasks, which system is excellent in confirming the places the vehicles have stopped by or, in other words, the tasks which have been completed thereby (see Shigekusa col. 1 [line 7]).  Previously, various vehicles such as shuttle buses, garbage trucks, and mail trucks which go from place to place to predetermined places to perform predetermined tasks have not been equipped with a device which allows automatic confirmation of the places the vehicles have gone to and if a crew member remembered incorrectly or misjudged or forgot to write down the places the vehicle has gone to, the shuttle bus would take the wrong route, and the garbage truck and the mail truck would not stop at a predetermined place for garbage collection, and mail collection, respectively (see Shigekusa col. 1 [line 15] – col. 1 [line 28]).  

Regarding claim 12, Roberts in view of Shigekusa teaches all the limitations of claim 11, further comprising:
wherein displaying the at least one service route includes displaying the at least one service route as a geometric shape encompassing, touching, or passing through electronic representations of the plurality of service stops (Roberts Figs. 5a-5d; [0040], a map 153 showing the driver's current location 155, planned route 156, and all stops 158; planned route 

Regarding claim 2, claim 2 contains substantially similar limitations to those found in claim 12.  Consequently, claim 2 is rejected for the same reasons.

Regarding claim 13, Roberts in view of Shigekusa teaches all the limitations of claim 12, further comprising:
wherein displaying the at least one service route as the geometric shape includes displaying the at least one service route as one of a circle, a polygon, and a line (Roberts Figs. 5a-5d; [0040], planned route 156 in Figs. 5a and 5b is a line (the display of the line also generates multiple polygons that encompass, touch, and pass through service stops) (driver assignment list 120 is also a route shown as a polygon encompassing the plurality of service stops))
Regarding claim 3, claim 3 contains substantially similar limitations to those found in claim 13.  Consequently, claim 3 is rejected for the same reasons.

Regarding claim 9, Roberts in view of Shigekusa teaches all the limitations of claim 1, further comprising:
the service vehicle is one of a plurality of service vehicles, each separately equipped with the locating device and the sensor (Roberts Figs. 1, 2; [0026], the dispatch computer 18 receives various data from each of the MDTs deployed in the field, such as vehicle location, vehicle position, vehicle speed, vehicle condition, and trailer capacity, among others; [0024-; 
and the at least one service route includes a plurality of service routes, each associated with a different one of the plurality of service vehicles (Roberts Fig. 3, 5a-5d; [0040], referring to FIGS. 5A-5D, a dispatcher may view a detailed driver status screen 150 particular to a selected driver by clicking on the driver's name in a driver list 152 to view a detailed itinerary along with a map 153 showing the driver's planned route 156 (service routes associated a different one of the plurality of service vehicles); see also [0159], viewing multiple drivers and their routes)

Regarding claim 15, Roberts in view of Shigekusa teaches all the limitations of claim 12, further comprising:
receiving drag & drop input from a user in association with the geometric shape; and responsively organizing the plurality of service stops into a custom route. (Roberts Figs. 5a-5d; [0047], the intelligent wireless dispatch system 10 provides for easy dispatcher assignment of assignments/tasks by implementing a drag-and-drop procedure; each assignment 125 may comprise an arrow 128 in which the dispatcher may select with a mouse pointer and move up or down within the driver assignment list 120 (which is also a geometric shape representing the route) to redefine the order in which the assignment should be completed in (responsively organize the plurality of service stops into a custom route); per [0040], the planned route 156 is determined by the order of planned stops, thus the drag and drop input is in association with the geometric shape the planned route 156; see also [0160], a pickup can be assigned to a driver by dragging an unassigned pickup request from the unassigned pickup request list 304 and dropping it onto the driver's route in a desired location)

Regarding claim 18, Roberts in view of Shigekusa teaches all the limitations of claim 11, further comprising:
wherein: the service vehicle is one of a plurality of service vehicles (Roberts Figs. 1, 2; [0026], the dispatch computer 18 receives various data from each of the MDTs deployed in the field, such as vehicle location, vehicle position, vehicle speed, vehicle condition, and trailer capacity, among others; [0024-0025], referring to FIG. 2, the MDT 14 is an on-board computer, including GPS; [0042], additional vehicle sensor information); 
and the method further includes automatically generating a plurality of service routes, each associated with a different one of the plurality of service vehicles (Roberts Fig. 3, 5a-5d; [0040], referring to FIGS. 5A-5D, a dispatcher may view a detailed driver status screen 150 particular to a selected driver by clicking on the driver's name in a driver list 152 to view a detailed itinerary along with a map 153 showing the driver's planned route 156 (service routes associated a different one of the plurality of service vehicles); see also [0159], viewing multiple drivers and their routes).

Regarding claim 19, Roberts in view of Shigekusa teaches all the limitations of claim 18, further comprising:
wherein displaying the at least one service route and the plurality of service stops on the map includes displaying the plurality of service routes and the plurality of stops on the map (Roberts Fig. 3, 5a-5d; [0040], by clicking on the driver's name in a driver list 152 to view a detailed itinerary along with a map 153 showing the driver's planned route 156 (driver assignment list 120 is also a map of the route displayed in the GUI); by selecting different drivers, the plurality of service routes and plurality of stops are displayed on the map 153 and the driver assignment list 120);

Regarding claim 10, claim 10 contains substantially similar limitations to those found in claim 19.  Consequently, claim 10 is rejected for the same reasons.

s 4, 5, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Shigekusa in further view of Mason et al. (US 2011/0238457 A1, published 09/29/2011), hereinafter Mason.

Regarding claim 14, Roberts in view of Shigekusa teaches all the limitations of claim 12, further comprising:
wherein displaying the at least one service route as the geometric shape includes displaying the at least one service route to have one of a size and a shape (Roberts Figs. 5a-5d; [0040], a map 153 showing the driver's current location 155, planned route 156, and all stops 158 (driver assignment list 120 is also a route shown as a geometric shape displaying the at least one service route); planned route 156 (geometric shape) passes through stops 158 in Figs. 5a and 5b)
However, Roberts in view of Shigekusa fails to expressly disclose the at least one service route to have one of a size and a shape corresponding with a type of the service vehicle.  In the same field of endeavor, Mason teaches:
the at least one service route to have one of a size and a shape corresponding with a type of the service vehicle (Mason Figs. 8, 10; [0100], FIG. 8, a map 800 is shown that illustrates global route selection for a fleet of vehicles (see also [0090]); [0101], the routing module can take a list of arbitrarily located stops and automatically generate selected routing for a fleet of vehicles and drivers, where each of the vehicles has associated vehicle characteristics that may affect the selection of the routes (see [0094]); [0102] the routing module 200 grouped the list of stops into two subsets or groups G1, G2 (which have differing numbers of stops); [0103], the vehicles selected to be assigned to particular groups of stops can be determined based, at least in part, on vehicle type; as seen in Fig. 8 the routes (geometric shape line and list of assigned stops on each route) may have size and a shape corresponding with a type of the service vehicle; see also Fig. 10 and [0113], display of routes)


Regarding claim 4, claim 4 contains substantially similar limitations to those found in claim 14.  Consequently, claim 4 is rejected for the same reasons.

Regarding claim 5, Roberts in view of Shigekusa in further view of Mason teaches all the limitations of claim 4, further comprising:
wherein the processing unit is further configured to: receive drag & drop input from a user in association with the geometric shape; and responsively organize the plurality of service stops into a custom route (Roberts Figs. 5a-5d; [0047], the intelligent wireless dispatch system 10 provides for easy dispatcher assignment of assignments/tasks by implementing a drag-and-drop procedure; each assignment 125 may comprise an arrow 128 in which the dispatcher may select with a mouse pointer and move up or down within the driver assignment list 120 (which is also a geometric shape representing the route) to redefine the order in which the assignment should be completed in (responsively organize the plurality of service stops into a custom route); per [0040], the planned route 156 is determined by the order of planned stops, thus the drag and drop input is in association with the geometric shape the planned route 156; see also [0160], a pickup can be assigned to a driver by dragging an unassigned pickup request from the unassigned pickup request list 304 and dropping it onto the driver's route in a desired location)

20 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 2013/0184035 A1, published 07/18/2013), hereinafter Roberts, in view of Shigekusa et al. (US 5,489,898 A, published 02/06/1996), hereinafter Shigekusa, in further view of Mason et al. (US 2011/0238457 A1, published 09/29/2011), hereinafter Mason.

Regarding claim 20, Roberts teaches the claim comprising:
A non-transitory computer readable medium containing computer-executable programming instructions (Roberts [0026], the dispatch computer 18 comprises a processor 30 and memory 32 comprising a set of executable instructions; [0006], an intelligent wireless dispatch system includes a dispatch computer having a processor and a computer readable medium tangibly embodying a set of executable instructions)
 for performing a method for managing services by a plurality of service vehicles, the method comprising (Roberts Figs. 1, 1a, 2; [0023], the vehicle dispatching enterprise may comprise a city dispatch operation in which drivers perform pickups for customers within a defined geographical region; [0026], as illustrated in FIG. 1, a plurality of vehicles 15 communicate with a dispatch computer 18 over one or more wireless networks 16; [0176], systems, methods, models, and algorithms described herein):
generating location signals indicative of locations of the plurality of service vehicles (Roberts Figs. 5a-5d; [0040], a dispatcher may view a detailed driver status screen 150 particular to a selected driver out of a plurality of drivers (plurality of service vehicles); a map 153 showing the selected driver's current location 155 (locations of the plurality of service vehicles); [0024-0025], referring to FIG. 2, the MDT 14 is an on-board computer on any number of vehicles 15, including GPS which provides location information of the vehicles);
generating service signals indicative of services being performed by the plurality of service vehicles (Roberts Figs. 5a-5d; [0024-0025], the GPS module 22 (on any number of vehicles 15) provides location information of the vehicle (and the items and packages); [0031], ;
making determinations that the plurality of service vehicles have made a plurality of service stops (Roberts Figs. 5a-5d; [0156], the MDT may send a first message to the dispatch computer 18 that the assignment has been completed, which results in task assignment status being updated; the task status icon 130 associated with the particular assignment may be updated to reflect that the assignment has been completed (e.g., the task status icon 130 may be changed from a "D" to a checkmark; a plurality of task status icons (which may indicate tasks completed) for a plurality of vehicles are selectively displayed);
automatically generating a plurality of service routes including the plurality of service stops (Roberts Figs. 5a-5d; [0040], a map 153 showing the driver's current location 155, planned route 156, and all stops 158; other information may also be displayed, such as previous stop information, planned stop information (i.e., stops in which a driver is scheduled), unplanned stop information (i.e., stops that a driver made that were not scheduled or dispatched), actual route information (i.e., the order in which a driver actually completed his or her stops), planned route information (i.e., the order of planned stops); the user may select to view route information for a plurality of vehicles);
displaying the plurality of service routes as geometric shapes encompassing, touching, or passing through electronic representations of the plurality of service stops on a map in at least one graphical user interface (Roberts Figs. 5a-5d; [0040], a map 153 showing the driver's current location 155, planned route 156, and all stops 158 (driver assignment list 120 is also a map of the route displayed in the GUI as a geometric shape encompassing the plurality of service stops); planned route 156 (geometric shape) passes through stops 158 in Figs. 5a and 5b (driver assignment list 120 is also a route shown as a geometric shape encompassing the ;
receiving drag & drop input from a user in association with the geometric shapes; and responsively organizing the plurality of service stops into at least one custom route (Roberts Figs. 5a-5d; [0047], the intelligent wireless dispatch system 10 provides for easy dispatcher assignment of assignments/tasks by implementing a drag-and-drop procedure; each assignment 125 may comprise an arrow 128 in which the dispatcher may select with a mouse pointer and move up or down within the driver assignment list 120 (which is also a geometric shape representing the route) to redefine the order in which the assignment should be completed in (responsively organize the plurality of service stops into a custom routes); per [0040], the planned route 156 is determined by the order of planned stops, thus the drag and drop input is in association with the geometric shape of the planned route 156 and the user may view screens in Figs. 5A-5D for a plurality of selected vehicles; see also [0160], a pickup can be assigned to a driver by dragging an unassigned pickup request from the unassigned pickup request list 304 and dropping it onto the driver's route in a desired location; an assignment or stop can also be moved from one driver to another through a similar action (drag and drop input associated with multiple routes/geometric shapes); these actions update the sequence of the assignments that the drivers should execute (responsively organize the plurality of service stops into a custom routes/geometric shapes)); 
	However, Roberts fails to expressly disclose a method for managing waste services by a plurality of service vehicles, the method comprising generating service signals indicative of waste services being performed by the plurality of service vehicles and making determinations that the plurality of service vehicles have made a plurality of service stops based on the location and service signals.  In the same field of endeavor, Shigekusa teaches:
a method for managing waste services by a plurality of service vehicles, the method comprising (Shigekusa Figs. 1-7; col. 2 [line 38], FIG. 1 roughly illustrates a garbage truck 10, to which is applied a task completion confirmation system for vehicles of the present invention (such as garbage trucks, plurality of service vehicles), at one of a predetermined garbage pickup area 20; this system comprises a data processing device located near the driver's seat of the garbage truck 10, a communication device 40 mounted onto a side of the vehicle 10, and a response device 50 incorporated in a display panel 21 which indicates the garbage pickup area 20; (see also col. 1 [line 6], col. 1 [line 32], claim 1))
generating service signals indicative of waste services being performed by the plurality of service vehicles (Shigekusa Figs. 1-7; col. 2 [line 49] - col. 3 [line 9]; storage circuit 33 is such that it stores data which indicates that a predetermined garbage pickup area has been reached, garbage disposal at a predetermined garbage pickup area has been completed, and the like, while the garbage truck 10 is going from place to place; col. 5 [line 12], when the receiving antenna 45 of the communication device 40 receives the signals transmitted from the response device 50, the received signals are supplied to the detection amplifying circuit 46 which detects and amplifies the transmitted signals to supply them to the microcomputer 32 (signals indicating arrival to pickup garbage, which is indicative of a waste service being performed by the service vehicle at a detected location); in Step 108, there is input data indicating garbage collecting point B13 represented by the signals from the detection amplifying circuit 46; col. 5 [line 34], after having completed the task, the garbage collector operates a completion switch in the operating circuit 34, which outputs completion signals to the microcomputer 32 (sensor signals indicating arrival at a pickup location, which is indicative of a waste service being performed by the service vehicle, and completion of the pickup); col. 2 [line 46], a task completion confirmation system for vehicles of the present invention, such as garbage trucks (plurality of service vehicles) (see also col. 1 [line 6], col. 1 [line 32], claim 1))
making determinations that the plurality of service vehicles have made a plurality of service stops based on the location and service signals (Shigekusa Figs. 1-7; col. 5 [line 12], in FIG. 7, the display of the garbage collecting point B13 of the display circuit 35 is changed, such that it is displayed in the same way as B11 and B12 where garbage has already been collected and all the garbage collectors are capable of recognizing with certainty that garbage collecting has been completed at the garbage pickup area 20 (based on detected location and service signals); col. 3 [line 63] - col. 4 [line 20], Fig. 7 displays garbage completed collecting points B11 and B12, and the next garbage collecting point B13, and the garbage collecting points B14 through Bm to which the truck has not yet gone to (see FIG. 7); col. 2 [line 46], a task completion confirmation system for vehicles of the present invention, such as garbage trucks (plurality of service vehicles) (see also col. 1 [line 6], col. 1 [line 32], claim 1))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated a method for managing waste services by a plurality of service vehicles, the method comprising generating service signals indicative of waste services being performed by the plurality of service vehicles and making determinations that the plurality of service vehicles have made a plurality of service stops based on the location and service signals as suggested in Shigekusa into Roberts.  Doing so would be desirable because the system relates to a task completion confirmation system for various vehicles such as shuttle buses, garbage trucks, and mail trucks which go from place to place to predetermined places to perform predetermined tasks, which system is excellent in confirming the places the vehicles have stopped by or, in other words, the tasks which have been completed thereby (see Shigekusa col. 1 [line 7]).  Previously, various vehicles such as shuttle buses, garbage trucks, and mail trucks which go from place to place to predetermined places to perform predetermined tasks have not been equipped with a device which allows automatic confirmation of the places the vehicles have gone to and if a crew member remembered incorrectly or misjudged or forgot to write down the places the vehicle has gone to, the shuttle bus would take the wrong route, 
However, Roberts in view of Shigekusa fails to expressly disclose wherein the geometric shapes have one of a size and a shape corresponding with a type of each of the plurality of service vehicles.  In the same field of endeavor, Mason teaches:
wherein the geometric shapes have one of a size and a shape corresponding with a type of each of the plurality of service vehicles (Mason Figs. 8, 10; [0100], FIG. 8, a map 800 is shown that illustrates global route selection for a fleet of vehicles (see also [0090]); [0101], the routing module can take a list of arbitrarily located stops and automatically generate selected routing for a fleet of vehicles and drivers, where each of the vehicles has associated vehicle characteristics that may affect the selection of the routes (see [0094]); [0102] the routing module 200 grouped the list of stops into two subsets or groups G1, G2 (which have differing numbers of stops); [0103], the vehicles selected to be assigned to particular groups of stops can be determined based, at least in part, on vehicle type; as seen in Fig. 8 the routes (geometric shape line and list of assigned stops on each route) may have size and a shape corresponding with a type of the service vehicle; see also Fig. 10 and [0113], display of routes)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the geometric shapes have one of a size and a shape corresponding with a type of each of the plurality of service vehicles as suggested in Mason into Roberts in view of Shigekusa.  Doing so would be desirable because the routing module can select at least some routes for the vehicles that reduce energy use costs, improve operational efficiencies, improve customer service, and/or reduce vehicle emissions (see Mason [0026]).

Allowable Subject Matter
Claim 6 is rejected under double patenting, but would be allowable if the double patenting rejection were overcome and the claim rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 6 includes all limitations of parent claims 1, 2, 4 and 5.  The prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in claim 6, when taken in the context of the claims as a whole.  At best the prior arts of record disclose, specifically for claim 6:
Mason teaches a geometric shape that has at least one of a size and a shape corresponding with a type of the service vehicle (Mason Figs. 8, 10; [0100-0103, 0113].  Mason further teaches [0089] that a user can also provide input regarding the vehicle type to be used to calculate one or more routes.  
The prior art does not teach, suggest, or render obvious, alone or in combination, at least: receive a selection from a user regarding a desired type of service vehicle to complete the custom route; and selectively adjust at least one of the size and shape of the geometric shape based on the selection.

Claim 16 is rejected under double patenting, but would be allowable if the double patenting rejection were overcome and the claim rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 16 recites similar limitations to claim 6 and includes all limitations of parent claims 11, 12, and 15.  The prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in claim 16, when taken in the context of the claims as a whole.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  McSweeney (US 20140214697 A1) see Figs. 1-6; and [0025-0028], [0059], [0060-0064], [0077-0081], [0096-0098], [0106],
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN T REPSHER III/            Primary Examiner, Art Unit 2143